Case 2:18-cv-15534-ES-MAH Document 18 Filed 03/20/19 Page 1 of 1 PageID: 2638

                          UNITED STATES DISTRICT COURT
                           for the District of New Jersey [LIVE]
                                        Newark, NJ


  JACQUELINE M. ROSA
                                     Plaintiff,
  v.                                                  Case No.: 2:18−cv−15534−ES−MAH
                                                      Judge Esther Salas
  BOROUGH OF LEONIA, et al.
                                     Defendant.



  Clerk, Superior Court of New Jersey
  Hudson County Administration Building
  595 Newark Avenue
  Jersey City, NJ 07306
  State No: HUD−L−000607−18


  Dear Clerk of Court:
    Enclosed please find a certified copy of the Order remanding the above entitled
  matter to your Court.




                                                  Very truly yours,
                                                  William T. Walsh, Clerk
                                                  By Deputy Clerk, dam



 encl.
 cc: All Counsel
